Case 9:19-cv-80730-RS Document 153-2 Entered on FLSD Docket 11/25/2020 Page 1 of 3




                                 EXHIBIT B
/@F?EH 1<:;8DE 35CE<6=8 3@==FE<@? ($* 4857<?:D # 0<G<D<@? @9 .<C 48D@FC$$$                                                             ;EEAD-%%9=78A$78A$DE5E8$9=$FD%5<C%9=5BD%1<:;48A@CE$5DA
               Case 9:19-cv-80730-RS Document 153-2 Entered on FLSD Docket 11/25/2020 Page 2 of 3

                                                                                                                           DEP Home       About DEP   Programs   Contact   Site Map   Search




         Programs
           Air Home                   Air Quality Monitoring
           Florida's Air
                                      Highest Readings by Year
           Quality
           Public
           Notices
                                                                                             Air Resource Management
                               Ad Hoc Reporting
                               Data on this page are updated daily when complete data are received.
         Assistance
           Site Map                                                         It is important to note that the ozone monitoring data less than three
           Glossary                                                        months old viewed on this website have generally not been verified and
           (EPA)                                                           checked for quality assurance in accordance with federal requirements.
           Contact Us

                               More Details about: Belle Glade
                               Ad Hoc Reporting
          Unless indicated,                                                                           AQS # L099-0008
         documents on this
         Web site are Adobe                                                                             Belle Glade
          Acrobat files, and
           require the free
          reader software.
                                                                             10 Highest Daily Averages for Year 2019


                                                                                                        PM 2.5 Averages

                                                                            PM 2.5 data below are shown in Micrograms Per Cubic Meter (>g/m3)
                                                       Date                                             Daily Average


                                                      JUN-25                                                  32
                                                      JUN-24                                                 24.6
                                                      JUN-22                                                 22.8
                                                      JUN-21                                                 20.3
                                                      JUN-12                                                 19.7
                                                      JUN-23                                                 19.5
                                                      JUL-14                                                 16.7
                                                      JUL-13                                                  15
                                                      MAR-5                                                  14.4
                                                      JUL-15                                                 13.5




                                                                             10 Highest Daily Averages for Year 2018


                                                                                                        PM 2.5 Averages

                                                                            PM 2.5 data below are shown in Micrograms Per Cubic Meter (>g/m3)
                                                       Date                                             Daily Average


                                                      MAR-6                                                  23.7
                                                     MAR-20                                                  19.2
                                                      AUG-9                                                  18.9
                                                      AUG-8                                                  17.6
                                                      JUL-20                                                 15.4
                                                      JUL-26                                                 14.5
                                                     AUG-10                                                  14.2
                                                      JUL-22                                                 14.1
                                                     MAR-15                                                  13.8
                                                     MAR-19                                                  13.8




                                                                             10 Highest Daily Averages for Year 2017


                                                                                                        PM 2.5 Averages

                                                                            PM 2.5 data below are shown in Micrograms Per Cubic Meter (>g/m3)
                                                       Date                                             Daily Average


                                                      MAY-29                                                 30.1
                                                      OCT-22                                                 23.7
                                                      JAN-23                                                 19.9
                                                      SEP-20                                                 19.9
                                                      SEP-17                                                 19.9
                                                      MAY-30                                                 19.6
                                                      MAY-24                                                 19.3
                                                      FEB-17                                                 19.2
                                                      SEP-18                                                 18.4
                                                      JAN-1                                                  18.3




' @9 (                                                                                                                                                                      ,%'+%(&(&" (-)( 32
/@F?EH 1<:;8DE 35CE<6=8 3@==FE<@? ($* 4857<?:D # 0<G<D<@? @9 .<C 48D@FC$$$                                                                           ;EEAD-%%9=78A$78A$DE5E8$9=$FD%5<C%9=5BD%1<:;48A@CE$5DA
                Case 9:19-cv-80730-RS Document 153-2 Entered on FLSD Docket 11/25/2020 Page 3 of 3

                                                                              10 Highest Daily Averages for Year 2016


                                                                                                              PM 2.5 Averages

                                                                             PM 2.5 data below are shown in Micrograms Per Cubic Meter (>g/m3)
                                                          Date                                                 Daily Average


                                                         MAR-7                                                       23.7
                                                        APR-20                                                       21.2
                                                        APR-21                                                       20.5
                                                         MAY-3                                                       20.1
                                                        NOV-12                                                       19.3
                                                        NOV-17                                                        19
                                                        APR-29                                                       18.8
                                                        NOV-19                                                       17.9
                                                        APR-19                                                       17.8
                                                        APR-22                                                       17.7




                                                                              10 Highest Daily Averages for Year 2015


                                                                                                              PM 2.5 Averages

                                                                             PM 2.5 data below are shown in Micrograms Per Cubic Meter (>g/m3)
                                                          Date                                                 Daily Average


                                                         JUL-5                                                       22.9
                                                        MAR-20                                                       21.7
                                                        OCT-31                                                        19
                                                        MAR-19                                                       18.7
                                                        APR-26                                                       18.7
                                                        MAR-21                                                       18.4
                                                         JUL-2                                                       17.3
                                                        MAR-18                                                       17.2
                                                        NOV-14                                                       14.8
                                                         JUL-3                                                       14.6




                                                                              10 Highest Daily Averages for Year 2014


                                                                                                              PM 2.5 Averages

                                                                             PM 2.5 data below are shown in Micrograms Per Cubic Meter (>g/m3)
                                                          Date                                                 Daily Average


                                                        AUG-18                                                        23
                                                        JUN-10                                                       19.8
                                                        JUN-24                                                       19.5
                                                        MAY-24                                                       18.8
                                                         APR-3                                                       18.6
                                                        AUG-19                                                       18.2
                                                        JUN-23                                                       17.9
                                                        MAY-25                                                       17.6
                                                        NOV-14                                                       16.8
                                                        AUG-31                                                       15.7


                                                                                                                                                                                Federal Air Quality Standard
                                                                                                                                                                                                  Go To Top
                               Last updated: March 02, 2017



          FDEP Accessibility                                     2600 Blair Stone Road, M.S. 5500   Tallahassee, Florida 32399-2400 850-717-9000 (phone) / 850-717-9001 (fax)
                                                                                                    Accessibility Statement Privacy Statement
          Policy Statement
         Copyright copyright
         symbol 2017 State
              of Florida
             Disclaimer                                                                     DEP Home | About DEP | Contact Us | Search | Site Map
         Privacy Statement




( @9 (                                                                                                                                                                                         ,%'+%(&(&" (-)( 32
